                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    Case No. 7:18-CR-16-H

 UNITED STA TES OF AMERICA                          )
                                                    )
                 v.                                 )            ORDER TO SEAL
                                                    )
 ANTHONY DEPREE SMITH                               )


       Upon motion of the United States it is hereby ORDERED, for good cause shown based on

the facts and reasons stated in the motion, that Docket Entry 73 in regard to the above-captioned

matter be sealed until such time as requested to be unsealed by the United States Attorney and the

Court orders it unsealed.

       It is FURTHER ORDERED that the Clerk provide the United States and the Jacksonville

Police Department with a copy of the affidavit, application for a material witness warrant, and the

material witness warrant, as well as filed copies of the Motion and Order to Seal the matter.

                              This the 28th day ofJanuary, 2019.




                                             Senior United States District Judge
